IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 23, 2009

                                     No. 08-11119                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JIMMY ARAGON,

                                                   Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:07-CV-115


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appellant Jimmy Aragon appeals from a final judgment issued by the
United States District Court for the Northern District of Texas affirming the
decision of the Commissioner of Social Security (the “Commissioner”) denying
Mr. Aragon’s claim for Supplemental Security Income (“SSI”) on the grounds
that he is not “disabled” for purposes of Title XVI of the Social Security Act. See
42 U.S.C. §§ 405(g), 1382c(a)(3) (2008). We AFFIRM.


       *
         Pursuant to 5TH CIR . R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                           No. 08-11119

      Our review of the Commissioner’s final decision is limited to “(1) whether
the Commissioner applied the proper legal standard; and (2) whether the
Commissioner’s decision is supported by substantial evidence.”                    Waters v.
Barnhart, 276 F.3d 716, 718 (5th Cir. 2002). Substantial evidence is more than
a mere scintilla but less than a preponderance; it is such evidence as a
reasonable mind might accept as adequate to support a decision. Richardson v.
Perales, 402 U.S. 389, 401 (1971). We may not reweigh the evidence, try the
issues de novo, or substitute our judgment for the Commissioner’s. Greenspan
v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).
      An individual is “disabled” if he is “unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve months.”
§ 1382c(a)(3). In making a disability determination, the Social Security
Administration uses a five-step sequential evaluation process.1                   20 C.F.R.
§ 416.920; Waters, 276 F.3d at 718. The only issue presented by this appeal
pertains to the fourth step of this evaluation process. Specifically, we must
decide whether substantial evidence supports the Commissioner’s finding that
Mr. Aragon retains the residual functional capacity to perform his past relevant


      1
          The five steps are as follows:
      First, the claimant must not be presently working. Second, a claimant must
      establish that he has an impairment or combination of impairments which
      significantly limit [his] physical or mental ability to do basic work activities.
      Third, to secure a finding of disability without consideration of age, education,
      and work experience, a claimant must establish that his impairment meets or
      equals an impairment in the appendix to the regulations. Fourth, a claimant
      must establish that his impairment prevents him from doing past relevant
      work. Finally, the burden shifts to the Secretary to establish that the claimant
      can perform the relevant work. If the Secretary meets this burden, the claimant
      must then prove that he cannot in fact perform the work suggested.
Waters, 276 F.3d at 718.


                                                2
                                No. 08-11119

work as a dishwasher. For substantially the same reasons set forth in the
Magistrate Judge’s Report and Recommendation as adopted by the District
Court, we hold that substantial evidence exists to support the Commissioner’s
finding.
      AFFIRMED.




                                     3